Citation Nr: 9907247	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to either Agent Orange 
exposure or to the veteran's service connected back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

On his VAF-9, received in April 1997, the veteran contended 
that his leg condition, if not related to Agent Orange, might 
possibly be related to his back disorder.  During his travel 
board hearing, conducted in November 1998 he stated that his 
legs become numb with exercise.  The Board finds that further 
development, regarding a possible neurological involvement of 
the legs should be accomplished.

The Board also notes that, regarding the veteran's claim for 
a skin condition of the legs secondary to Agent Orange, VA 
examination in August 1992 noted venous stasis of the lower 
extremities which resulted in increased pigmentation.  The 
veteran claimed, in October 1996, that his legs turn black.  
Further medical development is required regarding this claim.

The Board notes that the veteran submitted a statement in May 
1998 which noted treatment for individual unemployability at 
Gadsden CSP office and Medical Towers in Birmingham.  The 
Board finds that the veteran should be asked to provide more 
detailed information regarding these claimed treatments.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The physician who examined the 
veteran in November 1997, should be asked 
to comment on possible neurological 
involvement of the veteran's legs 
secondary to the back disorder.  If the 
examiner feels that further examination 
is necessary to fully develop an opinion 
regarding this claimed relationship, the 
veteran should be scheduled for such 
exams.

2.  The veteran should be scheduled for a 
VA skin examination, regarding his claim 
for service connection for a skin 
condition secondary to Agent Orange.  The 
examiner should be provided the claims 
folder prior to examination, and should 
specifically review the report of the 
August 1992 VA examination.

3.  The veteran should notified that it 
would advantageous for him to seek 
medical attention when his claimed leg 
condition is active, so that a diagnosis 
and opinion regarding possible etiology 
can be rendered.  Subsequent to such 
treatment the veteran should obtain 
copies of any private medical records 
regarding such treatment and should 
provide them to VA.  If such treatment is 
rendered by VA, the veteran should 
provide details regarding the time and 
place of treatment to the RO.

4.  The RO should contact the veteran and 
ascertain specific information regarding 
the treatment he described in his May 
1998 statement.  If such treatment is 
relevant to the issues on appeal, it 
should be developed prior to the return 
of the claim to the Board.

Upon completion of the above described items, the RO should 
review the veteran's claims for service connection for a 
bilateral leg disability, and for an increased rating for a 
back disorder.  If the result remains adverse, the RO should 
provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  The 
claim should then be returned to the Board for further 
appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 2 -


